DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 30 May 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 11, and 20 are currently amended; claims 2-10 and 12-19 are original.

Claim Objections
Claim 20 is objected to because of the following informalities:  
As to claim 20, there is no antecedent basis for “the determining (S120)” as recited in line 11. Applicant may have erroneously included “(S120)”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mental processes without significantly more. 

As to claim 1, the claim recites a “data processing, comprising: obtaining a target field and a target identifier from a data operation request of a user” (a person can readily read a target field and identifier provided as a request from a user);
“determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users” (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request) “”; and
“executing an operation logic associated with the data operation request based on the determined storage location” (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation);
“wherein the determining comprises:
determining a column where the target data is located by matching the target field with first dimension identifiers in the first row of the data table, and determining a row where the target data is located by matching the target identifier with second dimension identifiers in the first column of the data table;” (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.) “and
determining the storage location of the target data that includes the column and the row where the target data is located” (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.).
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper. This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. While the claim does recite that the data table “is executed by one thread”, the execution of the data table is not part of the method being claimed, and merely describes an environment outside of the method on which the method utilizes. The claimed limitation is directed to determining a storage location in a data table, but how the data table is maintained is not necessarily part of the method. Furthermore, the fact that the data table is executed by one thread by some non-claimed entity has no recited impact on the determining being done. It therefore does not require steps to be performed by the claim or limit the structure of a claimed system and does not carry patentable weight. See MPEP §2111.04. As such, this feature does not remove the claim from mental processes. Furthermore, the language “A computer-implemented method for data processing” is merely an attempt to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Such language does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 2, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data query request, comprises:
reading the target data from the data table at the storage location; and
feeding back the target data to the user.”
A person can mentally read the target data found form a presented table and provide the data back to the requesting user verbally or by writing it down. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 3, the claim recites “wherein feeding back the target data to the user comprises:
associating the target data with the target field; and
feeding back the associated target data and target field to the user.”
A person can mentally associate the target data with the target field by mentally matching the data and identifying similarities and provide the data back to the requesting user verbally or by writing it down. As such, the claim merely further describes the mental process abstract idea of claims 1-2 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 4, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data import request, comprises:
writing the target data into the data table at the storage location.”
A person can physically write data into the data table once a location is mentally identified. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 5, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data modification request, comprises:
deleting the target data at the storage location, and writing new data into the data table at the storage location.”
A person can physically delete, e.g. with eraser or strike-through or any other visible indicator, that identified data in a mentally identified location are deleted, and write in new data as desired. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 6, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data deletion request, comprises:
positioning the target data based on the determined storage location, and deleting the target data.”
A person can mentally position target data based on a mentally determined storage location and physically delete, e.g. with eraser or strike-through or any other visible indicator, that identified data in a mentally identified location are deleted. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 7, the claim recites “wherein determining the storage location of the target data in the data table based on the target field and the target identifier comprises:
determining a first dimension identifier based on the target field, and determining a second dimension identifier based on the target identifier; and
determining the storage location based on the first dimension identifier and the second dimension identifier.”
The determining steps are recited at a high level of generality so as to be readily performed mentally by a person thinking and determining based on what is read from the request and mentally matching the criteria to fields and data in a table. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 8, the claim recites “wherein determining the first dimension identifier based on the target field comprises:
obtaining the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier.”
The obtaining is recited at a high level of generality such that a person can readily read a mapping, or using their own knowledge, mentally obtain the first dimension identifier based therefrom using what is read in the request. As such, the claim merely further describes the mental process abstract idea of claims 1 and 7 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 9, the claim recites wherein before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier, the method further comprises:
obtaining the target field and a data type of the target data (a person can mentally read/obtain a target field and data type from a presented request);
selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table (a person can readily mentally identify and select empty data in a table as idle dimension identifiers); and
establishing the mapping relation between the target field and the first dimension identifier (establishing is at a high level of generality such that a person can mentally determine and establish a mapping based on the available information).	As such, the claim merely further describes the mental process abstract idea of claims 1 and 8 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 10, the claim recites wherein determining the storage location based on the first dimension identifier and the second dimension identifier comprises:
determining a target column based on the first dimension identifier;
determining a target row based on the second dimension identifier; and
determining the storage location based on the target column and the target row.
Each of the recited determining steps are recited at a high level of generality such as to be readily performed in the human mind. As such, the claim merely further describes the mental process abstract idea of claims 1 and 7 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 11, the claim recites the steps wherein the at least one processor is configured to: obtain a target field and a target identifier from a data operation request of a user (a person can readily read a target field and identifier provided as a request from a user);
determine a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request) and is executed by one thread; and
execute an operation logic associated with the data operation request based on the determined storage location (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation);
wherein the at least one processor is further configured to:
determine a column where the target data is located by matching the target field with first dimension identifiers in the first row of the data table, and determine a row where the target data is located by matching the target identifier with second dimension identifiers in the first column of the data table (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.); and
determine the storage location of the target data that includes the column and the row where the target data is located (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.).
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper and merely attempt to implement an abstract idea in a computer environment by a processor. While the claim does recite that the data table “is executed by one thread”, the execution of the data table is not part of the method being claimed, and merely describes an environment outside of the method on which the method utilizes. The claimed limitation is directed to determining a storage location in a data table, but how the data table is maintained is not necessarily part of the method. Furthermore, the fact that the data table is executed by one thread by some non-claimed entity has no recited impact on the determining being done. It therefore does not require steps to be performed by the claim or limit the structure of a claimed system and does not carry patentable weight. See MPEP §2111.04. As such, this feature does not remove the claim from mental processes. 
This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “ data processing apparatus, comprising: at least one processor; and a memory communicatively connected with the at least one processor” merely recite generic computer components performing their normal functions and thus the claim merely uses a computer as a tool to perform an abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f).
	
As to claims 12-19, the claims recite subject matter similar to that of claims 2-10 and are directed to the mental process abstract idea recited in claim 11 for the same rationale as set forth with respect to claims 2-10 above.

As to claim 20,  the claim recites the method comprising:
obtaining a target field and a target identifier from a data operation request of a user (a person can readily read a target field and identifier provided as a request from a user);
determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request) and is executed by one thread; and
executing an operation logic associated with the data operation request based on the determined storage location (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation);
wherein the determining (S120) comprises:
determining a column where the target data is located by matching the target field with first dimension identifiers in the first row of the data table, and determining a row where the target data is located by matching the target identifier with second dimension identifiers in the first column of the data table (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.); and
determining the storage location of the target data that includes the column and the row where the target data is located (a person can read a database table presented to them, e.g. on a screen or paper and readily compare identifiers to locate correct columns via metadata indicated which column is which, and look down those columns to identify rows matching identifiers and corresponding data to identify a matching cell as a storage location.).
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper and merely attempt to implement an abstract idea in a computer environment. While the claim does recite that the data table “is executed by one thread”, the execution of the data table is not part of the method being claimed, and merely describes an environment outside of the method on which the method utilizes. The claimed limitation is directed to determining a storage location in a data table, but how the data table is maintained is not necessarily part of the method. Furthermore, the fact that the data table is executed by one thread by some non-claimed entity has no recited impact on the determining being done. It therefore does not require steps to be performed by the claim or limit the structure of a claimed system and does not carry patentable weight. See MPEP §2111.04. As such, this feature does not remove the claim from mental processes. 
This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “[a] non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method” merely recite generic computer components performing their normal functions and thus the claim merely uses a computer as a tool to perform an abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (previously presented)(JP 2015162039 A), in view of DeKimpe et al. (US 6,546,395 B1), hereinafter DeKimpe.

As to claim 1, Higuchi discloses a computer-implemented method for data processing, comprising:
obtaining a target field and a target identifier from a data operation request of a user ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table 111.);
determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier, e.g. by returning only those results that match the tenant making the request (tenant B) and those records of tenant B that meet the query criteria, e.g. having data in the Product Type column with the value of ‘Food”.); and
executing an operation logic associated with the data operation request based on the determined storage location ([0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed; e.g. insertion, selection, update, and deletion.);
wherein the determining comprises:
determining a column where the target data is located by matching the target field with first dimension identifiers in the first row of the data table (Fig. 7; [0025]; [0035]-[0037], Tenant B’s operation request is received and the system is able to obtain in response that Tenant B sent the request and that Tenant B is requesting a target field “Product type” data corresponding to “Food”. In response, the system matches “Product Type” to “Char2” in the first row representing column headers. This is demonstrated in the translated query (Query 1B) with “WHERE p1.Char2=’Food’”), and determining a row where the target data is located by matching the target identifier with second dimension identifiers in the first column of the data table (Fig. 7; [0025]; [0035]-[0037], Again, the system is able to ascertain that the request is from Tenant B, and thus that the operation request corresponds to that of Tenant B. Accordingly, the system matches the target identifier of Tenant B with the first column of “TenantID”. This is demonstrated in the translated query (Query 1B) with “WHERE…AND p1.TenantID=’B’”); and
determining the storage location of the target data that includes the column and the row where the target data is located (Fig. 7; [0036]; [0037], the storage location of the target data, e.g. that corresponding to Tenant B and where Product Type is “Food” is determined and extracted from the rows in table 111 satisfying the criteria of Query 1B “WHERE p1.Char2 = 'food' AND p1.TenantID = 'B' AND p1.TypeID = 'item' AND p1.PageID = 1”. ).
Higuchi does not disclose determining a storage location of target data in a data table… in which the data table…is executed by one thread.
However, the execution of the data table is not part of the method being claimed, and merely describes an environment outside of the method on which the method utilizes. The claimed limitation is directed to determining a storage location in a data table that happens to be “executed by one thread”, but how the data table is maintained is not necessarily part of the claimed method. Furthermore, the fact that the data table is executed by one thread by some non-claimed entity has no recited impact on the claimed determining being done. Therefore, the fact that the data table “is executed by one thread” does not require steps to be performed by the claim or limit the structure of a claimed system and as a result does not carry patentable weight. See MPEP §2111.04. Accordingly, Higuchi anticipates the claim.
Regardless, DeKimpe discloses determining a storage location of target data in a data table, wherein the data table is is executed by one thread (Col. 21, Lines 2-6 and 12-20; Col. 22, Lines 11-18).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of DeKimpe by modifying Higuchi such that each data table of Higuchi is executed by one thread like as disclosed by DeKimpe. The motivation for doing so would have been to enable concurrent operations to occur on the data tables of Higuchi by the multiple tenants of Higuchi, like as with multiple applications of DeKimpe without causing deadlocks (DeKimpe, Col. 22, Lines 27-31).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data query request ([0036]; [0037]; [0046], I.e. determining a “SELECT” request), comprises:
reading the target data from the data table at the storage location ([0037]; [0046]); and
feeding back the target data to the user ([0048]).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Higuchi discloses wherein feeding back the target data to the user comprises:
associating the target data with the target field ([0037]; [0046], Target data matching a queried field are determined, i.e. associated, and compiled into results to be returned.); and
feeding back the associated target data and target field to the user ([0047]; [0048]).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data import request ([0041]-[0044]; [0046], I.e. an “insertion” operation), comprises:
writing the target data into the data table at the storage location ([0044]; [0046]).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data deletion request ([0045]; [0046], I.e. a “deletion” operation.), comprises:
positioning the target data based on the determined storage location, and deleting the target data ([0045]; [0046]).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein determining the storage location of the target data in the data table based on the target field and the target identifier comprises:
determining a first dimension identifier based on the target field, and determining a second dimension identifier based on the target identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column ‘Char2’ with the value of ‘Food’.); and
determining the storage location based on the first dimension identifier and the second dimension identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Higuchi discloses wherein determining the first dimension identifier based on the target field comprises:
obtaining the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier ([0034]; [0036], The dimension identifiers in the physical table are determined based on a mapping utilized by conversion unit 15.).


As to claim 10, the claim is rejected for the same reasons as claim 7 above. In addition, Higuchi discloses wherein determining the storage location based on the first dimension identifier and the second dimension identifier comprises:
determining a target column based on the first dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.);
determining a target row based on the second dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.); and
determining the storage location based on the target column and the target row (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column from the metadata and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 11, Higuchi discloses a data processing apparatus, comprising:
at least one processor ([0023]); and
a memory communicatively connected with the at least one processor ([0023]);
wherein the at least one processor is configured to ([0023]):
obtain a target field and a target identifier from a data operation request of a user ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table.);
determine a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier, e.g. by returning only those results that match the tenant making the request (tenant B) and those records of tenant B that meet the query criteria, e.g. having data in the Product Type column with the value of ‘Food”.) ; and
execute an operation logic associated with the data operation request based on the determined storage location ([0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed; e.g. insertion, selection, update, and deletion.);
wherein the at least one processor is further configured to:
determine a column where the target data is located by matching the target field with first dimension identifiers in the first row of the data table (Fig. 7; [0025]; [0035]-[0037], Tenant B’s operation request is received and the system is able to obtain in response that Tenant B sent the request and that Tenant B is requesting a target field “Product type” data corresponding to “Food”. In response, the system matches “Product Type” to “Char2” in the first row representing column headers. This is demonstrated in the translated query (Query 1B) with “WHERE p1.Char2=’Food’”), and determine a row where the target data is located by matching the target identifier with second dimension identifiers in the first column of the data table (Fig. 7; [0025]; [0035]-[0037], Again, the system is able to ascertain that the request is from Tenant B, and thus that the operation request corresponds to that of Tenant B. Accordingly, the system matches the target identifier of Tenant B with the first column of “TenantID”. This is demonstrated in the translated query (Query 1B) with “WHERE…AND p1.TenantID=’B’”); and
determine the storage location of the target data that includes the column and the row where the target data is located (Fig. 7; [0036]; [0037], the storage location of the target data, e.g. that corresponding to Tenant B and where Product Type is “Food” is determined and extracted from the rows in table 111 satisfying the criteria of Query 1B “WHERE p1.Char2 = 'food' AND p1.TenantID = 'B' AND p1.TypeID = 'item' AND p1.PageID = 1”. ).
Higuchi does not disclose determining a storage location of target data in a data table… in which the data table…is executed by one thread.
However, the execution of the data table is not part of the method of the apparatus being claimed, and merely describes an environment outside of the claimed apparatus and the steps performed by it. The claimed limitation is directed to determining a storage location in a data table that happens to be “executed by one thread”, but how the data table is maintained is not necessarily part of the claimed method performed by the apparatus, and the apparatus is not claimed as storing and executing the data table. Furthermore, the fact that the data table is executed by one thread by some non-claimed entity has no recited impact on the claimed determining being done. Therefore, the fact that the data table “is executed by one thread” does not require steps to be performed by the claim or limit the structure of the claimed apparatus, and as a result does not carry patentable weight. See MPEP §2111.04. Accordingly, Higuchi anticipates the claim.
Regardless, DeKimpe discloses determining a storage location of target data in a data table, wherein the data table is executed by one thread (Col. 21, Lines 2-6 and 12-20; Col. 22, Lines 11-18).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of DeKimpe by modifying Higuchi such that each data table of Higuchi is executed by one thread like as disclosed by DeKimpe. The motivation for doing so would have been to enable concurrent operations to occur on the data tables of Higuchi by the multiple tenants of Higuchi, like as with multiple applications of DeKimpe without causing deadlocks (DeKimpe, Col. 22, Lines 27-31).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data query request ([0036]; [0037]; [0046], I.e. determining a “SELECT” request), the at least one processor is further configured to:
read the target data from the data table at the storage location ([0037]; [0046]); and
feedback the target data to the user ([0048]).


As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
associate the target data with the target field ([0037]; [0046], Target data matching a queried field are determined, i.e. associated, and compiled into results to be returned.); and
feedback the associated target data and target field to the user ([0047]; [0048]).

As to claim 14, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data import request ([0041]-[0044]; [0046], I.e. an “insertion” operation), the at least one processor is further configured to:
write the target data into the data table at the storage location ([0044]; [0046]).

As to claim 15, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
determine a first dimension identifier based on the target field, and determine a second dimension identifier based on the target identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column ‘Char2’ with the value of ‘Food’.); and
determine the storage location based on the first dimension identifier and the second dimension identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
obtain the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier ([0034]; [0036], The dimension identifiers in the physical table are determined based on a mapping utilized by conversion unit 15.).


As to claim 18, the claim is rejected for the same reasons as claim 15 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
determine a target column based on the first dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.);
determine a target row based on the second dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.); and
determine the storage location based on the target column and the target row (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column from the metadata and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 19, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data modification request ([0045]; [0046], i.e. an “update” request), the at least one processor is further configured to delete the target data at the storage location and write new data into the data table at the storage location ([0045]; [0046], A record is selected and data updated as specified like in a SELECT operation. Since it is not disclosed that a logical delete or similar is used in the update process but that instead updates are to replace data with new data in a record, the target data being updated is inherently deleted and replaced with the updated data);
or wherein in response to determining that the data operation request is a data deletion request ([0045]; [0046], I.e. a “deletion” operation.), the at least one processor is further configured to position the target data based on the determined storage location and delete the target data ([0045]; [0046]).

As to claim 20, Higuchi discloses a non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method ([0023]), the method comprising:
obtaining a target field and a target identifier from a data operation request of a user ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table.);
determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier, e.g. by returning only those results that match the tenant making the request (tenant B) and those records of tenant B that meet the query criteria, e.g. having data in the Product Type column with the value of ‘Food”.) ; and
executing an operation logic associated with the data operation request based on the determined storage location ([0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed; e.g. insertion, selection, update, and deletion.) ;
wherein the determining (S120) comprises:
determining a column where the target data is located by matching the target field with first dimension identifiers in the first row of the data table (Fig. 7; [0025]; [0035]-[0037], Tenant B’s operation request is received and the system is able to obtain in response that Tenant B sent the request and that Tenant B is requesting a target field “Product type” data corresponding to “Food”. In response, the system matches “Product Type” to “Char2” in the first row representing column headers. This is demonstrated in the translated query (Query 1B) with “WHERE p1.Char2=’Food’”), and determining a row where the target data is located by matching the target identifier with second dimension identifiers in the first column of the data table (Fig. 7; [0025]; [0035]-[0037], Again, the system is able to ascertain that the request is from Tenant B, and thus that the operation request corresponds to that of Tenant B. Accordingly, the system matches the target identifier of Tenant B with the first column of “TenantID”. This is demonstrated in the translated query (Query 1B) with “WHERE…AND p1.TenantID=’B’”); and
determining the storage location of the target data that includes the column and the row where the target data is located (Fig. 7; [0036]; [0037], the storage location of the target data, e.g. that corresponding to Tenant B and where Product Type is “Food” is determined and extracted from the rows in table 111 satisfying the criteria of Query 1B “WHERE p1.Char2 = 'food' AND p1.TenantID = 'B' AND p1.TypeID = 'item' AND p1.PageID = 1”. ).
Higuchi does not disclose determining a storage location of target data in a data table… in which the data table…is executed by one thread.
However, the execution of the data table is not part of the method being claimed by the medium, and merely describes an environment outside of the claimed medium and the method steps performed by its instructions. The claimed limitation is directed to determining a storage location in a data table that happens to be “executed by one thread”, but how the data table is maintained is not necessarily part of the claimed method performed by the medium’s instructions, and the method is not claimed as storing and executing the data table. Furthermore, the fact that the data table is executed by one thread by some non-claimed entity has no recited impact on the claimed determining being done. Therefore, the fact that the data table “is executed by one thread” does not require steps to be performed by the claim or limit the structure of the claimed medium, and as a result does not carry patentable weight. See MPEP §2111.04. Accordingly, Higuchi anticipates the claim.
Regardless, DeKimpe discloses determining a storage location of target data in a data table, wherein the data table is executed by one thread (Col. 21, Lines 2-6 and 12-20; Col. 22, Lines 11-18).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of DeKimpe by modifying Higuchi such that each data table of Higuchi is executed by one thread like as disclosed by DeKimpe. The motivation for doing so would have been to enable concurrent operations to occur on the data tables of Higuchi by the multiple tenants of Higuchi, like as with multiple applications of DeKimpe without causing deadlocks (DeKimpe, Col. 22, Lines 27-31).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi and DeKimpe as applied above, and further in view of Blakeley et al. (previously presented)(US 2006/0235834 A1), hereinafter Blakeley.

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data modification request ([0045]; [0046], i.e. an “update” request), comprises:
deleting the target data at the storage location, and writing new data into the data table at the storage location ([0045]; [0046], A record is selected and data updated as specified like in a SELECT operation. Since it is not disclosed that a logical delete or similar is used in the update process but that instead updates are to replace data with new data in a record, the target data being updated is inherently deleted and replaced with the updated data).
Furthermore, Blakeley discloses performing an update of a table object by deleting the target data at the storage location, and writing new data into the data table at the storage location ([0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi, as previously modified with DeKimpe, with the teachings of Blakeley by more explicitly using the known technique updating table data in Higuchi by deleting a selected record for updating, and inserting a new record with the new data as disclosed by Blakely to achieve the same effect as Higuchi’s update. The substitution of the known technique of Blakely in Higuchi would be done with a reasonable expectation of successfully yielding the predictable results of updating data specified in a SQL update request of Higuchi. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi and DeKimpe as applied above, and further in view of Weissman et al. (previously presented)(US 2005/0223022 A1), hereinafter Weissman.

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Higuchi discloses wherein before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier, the method further comprises:
obtaining the target field and a data type of the target data (Fig. 10; [0022]; [0025]; [0029]; [0050] Before data manipulation requests are received and used to obtain dimension identifiers, the target field and data type of target data must be obtained to establish the data structures in which the data they correspond to will be stored. This is received and obtained, for example, as an instruction for “setting metadata.”);
 and
establishing the mapping relation between the target field and the first dimension identifier ([0050]).
Higuchi, as previously modified with DeKimpe, does not disclose selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table.
However, Weissman discloses selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table ([0040]; [0041]; [0043]; [0045]; Custom data fields, i.e. corresponding to dimension identifiers, specific to a tenant can be established prior to receiving DML requests for data therein ([0041]). These fields are initially empty ([0040]), i.e. idle, and the next lowest idle column selected when establishing a new custom field ([0043]), and set with a data type ([0045]).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi, as previously modified with DeKimpe, with the teachings of Weissman by modifying Higuchi such that custom fields can be established in the physical table of Higuchi as is done by Weissman when an administrator of Higuchi sets the metadata of Higuchi, e.g. by setting as another logical table of Higuchi a custom field table like 210 of Weissman and indexing thereon. The motivation for doing so would have been to enable tenants of Higuchi to more easily use different custom database fields as needed by their respective organizations (Weissman, [0041]; [0048]; Higuchi, [0056]; [0062]).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Higuchi discloses wherein at least one processor is further configured to:
obtain the target field and a data type of the target data before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier (Fig. 10; [0022]; [0025]; [0029]; [0050] Before data manipulation requests are received and used to obtain dimension identifiers, the target field and data type of target data must be obtained to establish the data structures in which the data they correspond to will be stored. This is received and obtained, for example, as an instruction for “setting metadata.”);
 and
establish the mapping relation between the target field and the first dimension identifier ([0050]).
Higuchi, as previously modified with DeKimpe, does not disclose select at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table.
However, Weissman discloses selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table ([0040]; [0041]; [0043]; [0045]; Custom data fields, i.e. corresponding to dimension identifiers, specific to a tenant can be established prior to receiving DML requests for data therein ([0041]). These fields are initially empty ([0040]), i.e. idle, and the next lowest idle column selected when establishing a new custom field ([0043]), and set with a data type ([0045]).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi, as previously modified with DeKimpe, with the teachings of Weissman by modifying Higuchi such that custom fields can be established in the physical table of Higuchi as is done by Weissman when an administrator of Higuchi sets the metadata of Higuchi, e.g. by setting as another logical table of Higuchi a custom field table like 210 of Weissman and indexing thereon. The motivation for doing so would have been to enable tenants of Higuchi to more easily use different custom database fields as needed by their respective organizations (Weissman, [0041]; [0048]; Higuchi, [0056]; [0062]).


Response to Arguments
Applicant's arguments filed 30 May 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 8-9, with respect to the rejection of claim 1 under 35 USC §101, Applicant argues that the claim, as currently amended, recites additional elements amounting to significantly more than any alleged abstract idea, and integrates and alleged abstract idea into a practical application. Applicant argues that the claim reduces operation scheduling and management costs and only one thread needs to be started, which realizes responses to operation requests initiated by a the plurality of users. Applicant also argues that amended claim 1 “may also reduce the computation amount of the computer thread and avoid storage resource occupation” thereby improving computing speed and reducing import costs, thus improving functioning of the computer.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. As set forth in the updated rejection of claim 1 under 35 USC §101 above, the amended features still are directed to mental processes of an abstract idea. Again, the method does not recite maintaining the table and actually executing the table with a single thread as part of the method. Rather, the claimed method merely uses a provided table to process a data operation request. How the table is maintained is irrelevant from the perspective of the claimed steps and does not carry patentable weight as claimed. As stated in the rejection, there are no steps of the claimed method beyond the abstract idea, and as such, there are no element which can integrate the abstract idea into a practical application or amount to significantly more as per step 2B. 
	Applicant does not appear to extend arguments to any claims other than claim 1. Regardless, those claims stand rejected for at least the reasons set forth above with respect to claim 1.

(b)	 At pages 9-12, with respect to the rejection of claim 1 under 35 USC §102, Applicant argues that Higuchi does not disclose the amended features of the claim. Applicant argues that Higuchi matches the target field “food” with each piece of specific data of the physical table rather than with first dimension identifiers in the first row as claimed. Applicant argues that a storage unit is directly identified by matching each piece of data stored in the four rows corresponding to tenant B in Fig. 7 rather than first determining the column identifier “char2” and then determining the target column where the data is located.
	As to (b), Applicant’s arguments have been fully considered but are not persuasive. As stated in the rejection of claim 1 above, Higuchi explicitly determines the column identifier char2 indicated in the first row of the table as shown in Fig. 7 to look into as part of the rewritten Query 1B. The query also requires identifying the column TenantID (also in the first row) to match the tenant. These are the fields that are then looked through to locate data matching the query. Thus, as set forth in the rejection of claim 1 above, all features of claim 1 which have patentable weight are anticipated by Higuchi.
	Applicant’s arguments with respect to Blakely and Weissman are moot as Higuchi discloses the argued limitations and these references are not needed, nor cited at least at this time, to disclose them.

(c)	At page 13, with respect to the rejections of claims 11 and 20 under 35 USC §102, Applicant argues that independent claims are allowable for at least the reasons previously argued with respect to claim 1 above.
	As to (c), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b) above with respect to independent claim 1, and also for the respective reasons set forth in the rejections of claims 11 and 20 above.

(d)	At page 13, with respect to the dependent claims, Applicant argues that the claims are allowable for at least the reasons previously argued with respective parent claims 1 and 11.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b)-(c) above with respect to independent claims 1 and 11 above, and also for the respective reasons set forth in the rejections of claims 2-10 and 12-19 above.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosita (WO 00/31635 A1) discloses assigning each of a plurality of tables to respective threads.
Liu et al. (US 9,183,200 B1) discloses assigning each of a plurality of child tables to one of a plurality of threads.
Jungbauer, Jr. et al. (US 2016/0154806 A1) discloses utilizing one processing thread (and one CPU core) per table file.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167